ORDER
Goldberg, Judge:
Upon reading plaintiffs motion for rehearing under court rule 59, including facts not previously made known to the Court; upon consideration of defendant’s response and other papers and proceedings submitted herein; and upon due deliberation, the Court finds plaintiff has established grounds for relief. It is, therefore, hereby Ordered that:
Plaintiffs motion for rehearing be, and hereby is, granted;
Slip Opinion 92-220 be set aside and vacated;
Consolidated Court No. 88-03-00249 be returned to the Court’s docket; and it is further Ordered that
The request for trial attached to this motion be accepted for filing.